Citation Nr: 0111481	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-15 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
January 1946.  He also had service as a member of the United 
States Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.                  

In the appellant's June 2000 substantive appeal (VA Form 9), 
he did not respond to the question of whether he wished to 
appear personally at a hearing before a member of the Board.  
Thus, it is assumed that he does not want a personal hearing 
before the Board.

REMAND

The appellant's Report of Separation from the Armed Forces of 
the United States shows that he served in the United States 
Navy from November 1942 to January 1946.  The form also 
reflects that he was a Seaman First Class and served on the 
U.S.S. Hanul and the U.S.S McDermut.  His separation 
examination report, dated in January 1946, is negative for 
any complaints or findings of bilateral hearing loss.  
Audiometric testing was not performed.  

The appellant's reserve medical records show that in January 
1956, March 1964, October 1965, and October 1966, he 
underwent physical examinations which all showed that his 
hearing was 15/15, each ear, on the whispered voice test.  
The records also reflect that on January 1956 and March 1960 
physical examinations, his hearing was 15/15, each ear, on 
the spoken voice test.  On the occasion of each examination, 
the appellant executed a medical history questionnaire on 
which he denied ever having had ear trouble and running ears.  
Those questionnaires also show that he worked for many years 
at a refinery.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Houston, from March 1997 to February 2000, show 
that in March 1997, the appellant underwent an audiological 
evaluation.  The diagnosis for the right ear was of 
essentially normal hearing through 1,000 Hertz and mild to 
severe sensorineural hearing loss from 2,000 Hertz to 8,000 
Hertz.  The examiner noted that there was normal middle ear 
function.  In the left ear, the appellant had profound 
sensorineural hearing loss.   

In a claim filed in July 1998 for VA disability benefits the 
appellant did not mention hearing loss, and reported having 
worked for Texaco until 1980.  He filed another claim in May 
1999 in which he mentioned hearing loss which he alleged 
began in 1943.  

A May 2000 audiogram from the Beckman Audiology Center has 
not been interpreted.  An accompanying report notes that the 
appellant reported hearing loss in the right ear and no 
usable hearing in the left ear which, according to the 
appellant, had been a problem since his time in service.  A 
May 2000 statement from A. Duplan, M.D., notes that he had 
recently evaluated the appellant, who indicated that his 
hearing loss had been a problem since his time in the 
service.  It was noted that the appellant had been treated in 
1993 for head trauma, but he denied any significant change in 
his hearing from that.  An audiogram and tympanogram 
reportedly demonstrated a neurosensory hearing loss, worse in 
the left ear.   

In his substantive appeal (VA Form 9), dated in June 2000, 
the appellant stated that he was a gunner aboard the U.S.S 
McDermut and had had repeated trauma to his ears from the 
firing of guns without any ear protection.  However, his 
service personnel records do not show that he served as a 
gunner, and although he attended fire control school after 
completing recruit training, he was dropped from that school 
in May 1943. 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2000).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request that the 
appellant identify all hearing tests that 
he has had since his discharge from 
active service, to include the name and 
address of each examiner and the 
approximate dates of the tests.  Of 
particular importance is the first 
hearing test after active service.  The 
RO should then request the results of the 
appellant's hearing tests, to include the 
actual puretone thresholds and speech 
discrimination/recognition scores 
obtained.  The appellant also should be 
asked whether he had to undergo hearing 
tests in association with any of his 
civilian jobs and, if so, to identify the 
employers that required such tests and 
their addresses, the approximate dates of 
employment, and the title of his 
positions.  He should also identify where 
he was given any such employment related 
hearing tests.  The RO should then 
contact identified sources for the actual 
results of the tests.  The RO should also 
inform the appellant of any records it 
has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §  5103A (b)(2)).   

3.  After the above development has been 
completed and any records obtained have 
been associated with the claims file, the 
appellant should be afforded a 
comprehensive VA ear 
examination/audiological evaluation to 
determine whether he has hearing loss as 
defined by 38 C.F.R. § 3.385 and the 
etiology of any such hearing loss.  The 
claims folder should be made available to 
the examiner(s) for review.  If it is 
determined that the appellant has hearing 
loss as defined by 38 C.F.R. § 3.385, the 
examiner(s) should address the following:  
In view of the appellant's 15/15 hearing 
during Naval Reserve examinations over 
many years following his World War II 
active service and his denial of any ear 
trouble at the time of those multiple 
examinations, and in light of any post-
active duty noise exposure, it is at 
least as likely as not that any current 
hearing loss disability is the result of 
any noise exposure during active service.  
If this question can not be answered 
without resort to speculation, the 
examiner(s) should so indicate.  The 
examiner(s) also should answer the 
following: Does noise induced hearing 
loss increase in severity after exposure 
to the noise has ceased or would any 
subsequent increase be due to some new 
factor, such as new noise exposure.  



4.  The RO should review the examination 
report.  If it is not in compliance with 
the instructions provided above, 
appropriate action should be taken.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The RO also should accomplish 
any other indicated development.  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
.




